Citation Nr: 9901517	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for an upper respiratory 
infection.

3. Entitlement to service connection for a sinus disability.

4. Entitlement to service connection for an ankle disability.

5. Entitlement to service connection for a hip disability.

6. Entitlement to service connection for rheumatoid 
arthritis.

7. Entitlement to service connection for a disability 
manifested by hemorrhaging.

8. Entitlement to an increased (compensable) rating for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran was a member of the United States Army Reserve 
from March 1989 through October 1991.  She had active duty 
for training from February 7, 1990, to July 18, 1990; June 
17, 1991, to June 28, 1991; July 15, 1991, to July 26, 1991; 
August 10, 1991, to September 8, 1991; and October 17, 1991, 
to October 21, 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama which, by a 
March 1993 rating decision, granted service connection for 
chondromalacia of the right patella, evaluated as 
noncompensable, and denied service connection for a chronic 
left knee condition, urinary tract infection, upper 
respiratory infection, chronic sinus condition, chronic ankle 
or hip condition, rheumatoid arthritis, and hemorrhaging.

It is noted the these issues were previously considered by 
the Board in August 1995 at which time entitlement to service 
connection for a urinary tract infection was denied and the 
remaining issues were remanded for additional due process and 
evidentiary development, consisting of obtaining any 
treatment records not on file and affording the veteran VA 
orthopedic, rheumatologic, gynecologic, and otolaryngologic 
examinations as well as an examination by a specialist in 
respiratory disorders.

The Board notes that the November 1998 Written Brief 
Presentation from the veterans accredited representative 
included the issue of entitlement to service connection for a 
urinary tract infection.  However, as noted above, this claim 
was denied by the August 1995 Board decision.  Accordingly, 
inasmuch as this issue has been previously resolved by the 
Board, it will not be a subject of the decision herein.

Upon review of the evidence of record, the undersigned finds 
that the only issues which have been adequately developed for 
rating purposes are entitlement to service connection for an 
upper respiratory infection, sinusitis, and hemorrhaging.  
Accordingly, for reasons which will become apparent, the 
issues of entitlement to a compensable rating for 
chondromalacia of the right patella and service connection 
for disabilities of the left knee, ankle, and hip as well as 
rheumatoid arthritis will be the subject of the remand 
portion of this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veterans appeal has been obtained.

2. Chronic sinusitis was first manifested during the 
veteran's period of active duty for training.

3. Chronic respiratory pathology was not shown during active 
duty for training and no such impairment is currently 
demonstrated.

4. Abnormal vaginal bleeding manifested during service was 
acute and transitory in nature, and resolved without 
residual disability.  No disability manifested by 
hemorrhaging is currently demonstrated.


CONCLUSIONS OF LAW

1. The veteran's sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1998).

2. The veteran's claim for service connection for an upper 
respiratory infection is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3. The veteran's claim for service connection for a 
disability manifested by hemorrhaging is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans March 1989 Report of Medical History for 
enlistment is negative for sinusitis or respiratory 
complaints and, although she reported a change in her 
menstrual pattern, she reported no complaints of excessive 
bleeding.  The March 1989 Report of Medical Examination 
reflected that she was normal upon clinical evaluation.  

The service medical records reveal that, in March 1990, the 
veteran complained of chest pain, difficulty breathing when 
running, and mild cold symptoms.  Clinical findings were 
positive for right paranasal tenderness; large, baggy 
inferior turbinates; serous rhinorrhea; and pharyngeal 
congestion.  The veterans lungs were clear to auscultation 
and percussion and the examiner noted bilateral anterior 
chest wall tenderness.  X-ray studies showed that the 
veterans lungs were clear and there was partial 
opacification of the right antrum with periosteal thickening.  
The diagnoses were muscle strain and sinusitis.

The service medical records show that, on June 17, 1990, the 
veteran complained of abnormal vaginal bleeding during a time 
in which she was not expecting her monthly cycle.  She 
reported that she had been accidentally kicked in the right 
side.  The examiner noted an ovarian cyst and the veteran was 
scheduled for an ultrasound.  Upon gynecologic examination, 
the assessment was dysfunctional uterine bleeding (DUB).  The 
examiner noted that the veteran was in no acute distress and 
no cyst was appreciated during the examination.  On June 19, 
1990, it was noted that the veterans bleeding had slowed 
considerably and her discomfort had ceased.  On June 25, 
1990, the veteran reported that her bleeding had stopped and, 
although she still noted sharp right sided pain when running, 
her abdominal pains were improving.  A pelvic ultrasound 
performed on June 28, 1990, noted that the uterus was normal 
in size and shape.  The ovaries were normal in size and no 
adnexal masses were seen.  There was no free fluid in the 
pelvis.  The examiner noted that a slightly hyperechoic 1 
centimeter in diameter focus is seen in the region of the 
cervix in some views, probably representing volume average to 
adjacent bowel.  It was suggested that this be correlated 
with any inflammatory or other change in the cervix visible 
on physical examination.  The impression was that the pelvic 
ultrasound was probably normal.

The service medical records also reveal that the veteran 
sustained a right knee injury in July 1990 for which she 
sought treatment on various occasions.  Thereafter, in August 
1991, she was referred to the Medical Evaluation Board for 
determination of fitness for duty by the Orthopedic Surgery 
Service.  Upon examination for the Medical Evaluation Board, 
she reported a history of shortness of breath, change in 
menstrual pattern, and excessive bleeding after injury or 
tooth extraction.  She also reported that she was in 
generally good health; barring pain in her right knee, right 
ankle, and recurring sharp pain in her pelvic girdle.  An 
August 1991 Medical Record Report shows that physical 
examination was limited to the veterans knee.  Various 
Physical Profile forms show that the veterans assignments 
were limited to due to right knee pain.  A Report of Medical 
Examination for discharge is not available for review.

Upon consideration of the foregoing, by a March 1993 rating 
decision, the veteran was granted service connection for 
chondromalacia of the right patella and a noncompensable 
schedular evaluation was assigned.

Upon VA examination in March 1992, it was noted that the 
veteran was claiming service connection for various 
disorders, including sinus problems and upper respiratory 
infections.  She gave a history of having had some sinus 
infections while in service and reported experiencing sinus 
headaches and other sinus problems which get worse during 
spring and fall.  Objective findings demonstrated normal 
breath sounds with no adventitious sounds and it was noted 
that the examination was essentially unremarkable.  

On her August 1993 Appeal to Board of Veterans' Appeals, VA 
Form 9, the veteran stated that she was seeking service 
connection for upper respiratory infections and sinusitis 
because she had no history of upper respiratory infection or 
sinusitis prior to service, she was treated for sinusitis and 
chest pain in service, and she has consistently experienced 
trouble breathing and frequent coughing since discharge.  

Private treatment records, dated from November 1993 to June 
1995, show that, in November 1993, the veteran complained of 
sore throat, dry and painful sinus, dizziness, and 
disorientation.  The findings upon physical examination 
included sinusitis.  In January 1995, she complained of sore 
throat and coughing with discharge.  Sinus congestion was 
found upon physical examination.  She reported similar 
complaints in March 1995 and a finding of sinusitis was 
noted.  

In a November 1996 Statement in Support of Claim, VA Form 21-
4138, the veteran stated that she continued to have upper 
respiratory problems.  This statement was silent with regard 
to current complaints of hemorrhaging.  

Outpatient treatment records from Nellis Federal Hospital, 
dated from March 1996 to June 1997, include an undated 
treatment record which includes a diagnosis of questionable 
sinusitis.  In April 1996, the veteran reported nasal 
congestion, hoarseness, severe sore throat, and cough 
producing yellow phlegm.  The veteran denied fever, chills, 
shortness of breath, or wheezes.  The assessment was 
bronchitis.  The veteran complained of congestion, drainage, 
pain/pressure for one week, and headache in October 1996.  
Examination was negative for dyspnea or shortness of breath 
but the veteran reported that she had a history of bronchitis 
four months previously.  The assessment was mild sinusitis, 
rule out bronchitis by history.  The veteran sought treatment 
for joint pain and trouble breathing in January 1997.  She 
stated that she had been experiencing these symptoms since 
Christmas.  The examiner noted symptoms of upper respiratory 
infection during the previous ten days, which had improved 
initially, but there was an increase in headache, cough, and 
malaise during the three days prior to the date of the 
examination.  The assessment was clinical sinusitis.  
Thereafter, in February 1997, the veteran complained that she 
had been experiencing symptoms of sinusitis since December 
1996 and the assessment was chronic sinusitis.  A March 1997 
report of radiologic examination of the sinuses showed 
undeveloped frontal sinuses.  The ethmoids, maxillary, and 
sphenoids appeared clear and there was no evidence of 
clouding or mucosal thickening.

Upon gynecologic examination in March 1997, it was noted that 
the veteran had an ovarian cyst in June 1990 with hemorrhage 
per vagina which was not associated with a menstrual period.  
Since then, the veteran stated that she has experienced sharp 
pain in the left side which comes erratically every few weeks 
and may be associated with activity.  She reported that she 
had not menstruated since August 1996 and it was noted that 
she was on Depo-Provera for contraception.  Additionally, she 
stated that her periods used to be heavy on the first and 
third days only, she did not experience too many cramps, and 
the periods lasted for three days.  

An April 1997 VA examination report from an ear, nose, 
throat, and sinuses specialist notes a history of chronic 
recurrent sinusitis.  It is also noted that the veteran 
reported experiencing two to three episodes of sinusitis on a 
recurrent basis per year after discharge from service.  Upon 
examination, the physician noted that the veteran had an 
obliquely deviated nasal septum, from right to left, and 
there was a significant enlargement to the nasal turbinates.  
It was further noted that she had approximately 60 percent 
obstruction in both nostrils and there were no significant 
secretions or evidence of nasal polyps.  The sinuses 
illuminated well and there was no acute sinus tenderness.  
The oropharynx and nasopharynx were clear and there was no 
adenopathy in the neck.  The examiner commented that the 
veteran had a deviated nasal septum, turbinate hypertrophy 
possibly secondary to allergy, and chronic recurrent 
sinusitis.  A June 1997 letter from this physician reflects 
that the veterans claims file was received in June 1997 and 
it was reviewed.

An April 1997 report of Consultation for upper respiratory 
infection includes the veterans report of recurrent upper 
respiratory infections, most recent diagnosis being Christmas 
Eve 1996.  Spirometry results were normal without any 
evidence for obstructive or restrictive ventilatory 
impairment and there was no significant change following 
bronchodilator therapy.  The impressions included history of 
recurrent upper respiratory infection at a frequency of two 
to three times per year and history of having been treated 
for prolonged upper respiratory infection, beginning December 
1996 until April 1997.  The examiner concluded that the 
veteran presented with a history of recurrent upper 
respiratory infections which bothered her at a frequency of 
two to three per year and lasted anywhere between one to 
three months.  However, at the time of the evaluation, the 
veteran was asymptomatic and her physical examination of the 
respiratory system as well as her spirometry were within 
normal limits.  

A May 1997 radiology report shows that a pelvic examination 
was performed and no abnormality was demonstrated.

In a June 1997 letter, the veteran stated that, during her 
March 1997 VA examinations, the examiners were not provided 
with records of her previous medical treatment for review 
prior to conducting their examinations.  She stated that she 
did not feel that her gynecologic and orthopedic examinations 
were adequate.  Moreover, as the examining gynecologist and 
orthopedist worked for the VA, the veteran did not feel that 
these physicians were impartial to her case.  She further 
stated that she believed that the examinations by the 
pulmonary specialist and eye, ear, nose, and throat (EENT) 
specialist were thorough.

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Service 
connection may also be granted for a disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died form a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991).

An individual who has only active duty for training or 
inactive duty for training is not considered a veteran since 
such training qualifies as active service only if the 
individual has previously established a service-connected 
disability.  If a claimant is service-connected for a 
disability which occurred during active duty for training, 
the presumption of soundness would then apply for other 
disabilities alleged to have occurred during that period of 
active duty for training.  See Paulson v. Brown, 7 Vet. App. 
455, 470 (1995).  Otherwise, the presumption of soundness at 
service entry is inapplicable to individuals who served only 
on active duty for training or inactive duty for training.  
38 U.S.C.A. § 101(24) (West 1991); Paulson, at 470.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Veterans Appeals (Court) has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Courts case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See  Savage v. 
Gober, 10 Vet. App. 489, 497 (1997); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  A layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to her in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render her opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.





Analysis

Sinusitis

Upon review of the record, the Board finds that the 
appellants claim for service connection for sinusitis is 
well grounded within the meaning of statutory and judicial 
construction, that is, she has presented a claim that is 
plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to her claim.  
The Board is satisfied that all relevant evidence necessary 
for an equitable disposition of the appellants claim for 
service connection for sinusitis has been obtained to the 
extent possible.  Overall, the Board concludes that the duty 
to assist the appellant has been satisfied.  38 U.S.C.A. § 
5107(a).

As previously noted, the veterans service is limited to 
active duty for training and she is service-connected for a 
right knee disorder.  Accordingly, her status is 
appropriately characterized as that of a veteran, and she is 
entitled to the presumption of soundness at enlistment.  38 
U.S.C.A. §§ 1111, 1137 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.6 (1998); Paulson, at 470.

The veteran reported no history of sinusitis upon enlistment, 
she was diagnosed with sinusitis during service, and she 
contends that she has suffered from recurrent sinus 
impairment to the present.  The veterans contentions are 
supported by private treatment records, which reflect 
treatment for sinusitis related symptoms from November 1993 
to March 1995, and outpatient treatment records from Nellis 
Federal Hospital, which reflect treatment for sinusitis 
related symptoms from April 1996 to March 1997.  Moreover, 
the veterans contentions are supported by the March 1993 VA 
examination report, which reflects that she complained of 
continued sinus problems, and the April 1997 VA examination 
by a ear, nose, throat, and sinus specialist who reported 
diagnoses including recurrent sinusitis. 

Accordingly, the evidence shows that the veteran reported no 
history of sinusitis prior to service, was diagnosed with and 
treated for sinusitis during service, and asserts that she 
has continued to have recurrent sinus complaints from the 
time of the initial inservice treatment to present.  
Significantly, the veterans assertions are supported by 
postservice medical records, which include diagnoses of and 
treatment for sinusitis, and her April 1997 VA examination 
report from an ear, nose, throat, and sinuses specialist, 
which includes the examiners opinion that the veteran has 
chronic recurrent sinusitis.  Therefore, the Board finds 
that, the preponderance of the evidence supports the grant of 
service connection for sinusitis.  See 38 C.F.R. § 3.303(b); 
Savage.

Upper Respiratory Infection and a Disability Manifested by 
Hemorrhaging

The veteran reported no history of respiratory complaints 
upon enlistment and she complained of chest pain and 
difficulty breathing during service in March 1990, at which 
time she was diagnosed with sinusitis.  Service medical 
records are silent with respect to treatment for or a 
diagnosis of an upper respiratory infection.  Similarly, 
postservice medical records are limited to treatment for 
bronchitis and sinusitis.  These records are also devoid of 
any reference to upper respiratory infections.  

The Board notes that the veterans April 1997 report of 
Consultation for upper respiratory infection includes the 
examiners conclusion that the veteran presented with a 
history of recurrent upper respiratory infections which 
bothered her at a frequency of two to three per year and 
lasted anywhere between one to three months.  However, at the 
time of the evaluation, the veteran was asymptomatic and her 
physical examination of the respiratory system as well as her 
spirometry were within normal limits.  Significantly, the 
history of treatment which the veteran provided to this 
examiner, and upon which the examiners conclusion of 
recurrent upper respiratory infections is based, is the same 
as the history which the veteran provided during her April 
1997 examination to the ear, nose, throat, and sinus 
specialist who provided the diagnosis of chronic recurrent 
sinusitis.  In this respect, the Board notes that the history 
reported during the consultation for upper respiratory 
infections is not supported by the evidence of record.  As 
the Court stated in Swann v. Brown, 5 Vet. App. 229 (1993), 
the examiner's diagnoses can be no better than the facts 
alleged by the appellant.  A diagnosis that is based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). 

With respect to the veterans claim of entitlement to service 
connection for a disability manifest by hemorrhaging, the 
Board notes that she reported no complaints of excessive 
bleeding upon enlistment and, although she complained of a 
single episode of abnormal vaginal bleeding for which she was 
treated during service, the veteran has reported no other 
episodes of hemorrhaging thereafter and her service and 
postservice treatment records are silent with regard to such 
complaints or findings.  Moreover, during her May 1997 
gynecologic examination, the veteran reported that she had 
not menstruated since August 1996, her periods were heavy on 
the first and third day, and usually lasted for three days.  
There was no finding of abnormal bleeding or hemorrhaging on 
this examination.  

The Board has considered the veterans allegation that two of 
the physicians who performed her April 1997 examination were 
not impartial because they worked for the VA.  However, the 
appellant has not submitted any objective evidence to suggest 
that such an allegation is true.  The evidentiary record does 
not indicate that these physicians actually treated the 
veteran or had a direct and substantial interest in the 
outcome of this case.  Under the circumstances of this case, 
the Board has no reason to believe that the examiners were 
biased.  To conclude otherwise would be to resort to mere 
speculation.

The Board notes that there is no competent medical evidence 
of record to suggest that the veteran currently experiences 
chronic recurrent respiratory infections or a disability 
manifested by hemorrhaging or that relates any current 
pathology with respect to these disorders to service, any 
incident or injury in service, or to the veterans reported 
continued symptomatology since service.  Therefore, the only 
link between any current respiratory pathology or a disorder 
manifested by hemorrhaging and service consists of the 
veterans own assertions.  Where the determinant issue 
involves a question of medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit.  Lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a). Grottveit.

As noted above, the requisites for a well-grounded claim are 
that there must be competent evidence of a current disability 
in the form of a medical diagnosis, of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The veterans contentions are that upper respiratory 
infections and excessive vaginal bleeding had their onset in 
service and that she has experienced continued symptomatology 
since service.  Despite the veterans contentions as to the 
current manifestations of these disorders and their 
relationship to service, there is no competent evidence of 
record to suggest that such impairment is currently 
manifested or linked to service.  As a lay person without 
recognized medical knowledge, the veteran is not competent to 
provide medical diagnoses or relate such diagnoses to service 
or any incident therein.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, her claim for service connection 
for an upper respiratory infection and a disorder manifested 
by hemorrhaging must fail as not well grounded.  See Caluza.

The veteran has been informed of the elements necessary to 
complete her application for claims of entitlement to service 
connection for an upper respiratory infection and a 
disability manifested by hemorrhaging.  38 U.S.C.A. § 5103(a) 
(West 1991); see Robinette v. Brown, 8 Vet. App. 69 (1995); 
see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-80 
(1992) (VA has a duty to advise claimant of evidence required 
to complete application).  The VA is not on notice of any 
other known and existing evidence which would make the 
adjudicated service connection claims plausible.  
Additionally, where the claimant has failed to submit a well-
grounded claim, VA does not have a statutory duty to assist 
the claimant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  This decision serves to inform the veteran of the 
kind of evidence which would be necessary to make her claim 
for service connection for an upper respiratory disorder and 
a disorder manifested by hemorrhaging well grounded.


ORDER

Entitlement to service connection for sinus disability is 
granted.

The appeal based on the claim for service connection for 
upper respiratory infection is denied.

The appeal based on the claim for service connection for a 
disability manifested by hemorrhaging is denied.


REMAND

The veteran claims entitlement to a compensable evaluation 
for chondromalacia of the right patella, which is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for impairment of 
the knee due to recurrent subluxation or lateral instability.  
She further claims entitlement to service connection for 
rheumatoid arthritis and impairment of the left knee, ankles, 
and hip, including as secondary to her service-connected 
chondromalacia right patella.  

The March 1997 VA orthopedic examination report notes 
chondromalacia patella on the right and left.  The June 1997 
report of rheumatology consultation noted subjective 
complaints of mild groin pain with extreme external rotation 
upon examination of the hips.  Examination of the knees 
revealed mild pain with extreme flexion on the right and pain 
of the medial ankle to palpation.  The examiner noted several 
tender points throughout the veterans lower legs and lower, 
mid, and upper back consistent with fibromyalgia.  The 
impression included no underlying inflammatory arthritis and 
probably fibromyalgia syndrome with tender points diffusely.  
A February 1994 private treatment record and physical therapy 
progress reports, from January to May 1994, include diagnoses 
of chondromalacia patella, bilateral.  A November 1997 report 
of orthopedic examination noted tenderness in the right knee 
and ankle area.  Significantly, the Board notes that the 
physicians who performed these examinations made no reference 
to the veterans history of medical treatment or whether any 
musculoskeletal pathology which had been demonstrated were 
due to or worsened by the veterans period of active duty for 
training or her service-connected chondromalacia of the right 
knee.

In this regard, the Board notes that the August 1995 remand 
specifically requested that, if arthritis or other 
musculoskeletal abnormality is found with respect to the 
ankles, hips, or left knee, the appropriate examiner(s) 
should render an opinion as to whether it is as likely as not 
that any or all of those joint disabilities are due to or 
chronically worsened by the service-connected chondromalacia 
of the right knee.  This remand further stated that, prior to 
each examination, the claims folder must be made available to 
the appropriate examiner, so that the relevant medical 
history may be reviewed.  Review of the claims file reveals 
that the examining physicians did not have the veterans 
claims file for review prior to performing their examinations 
and, as noted above, they provided no opinion with respect to 
the relationship between any demonstrable musculoskeletal 
pathology and the veterans service-connected right knee.  
Accordingly, these examinations are not adequate for rating 
purposes.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 
C.F.R. §§ 4.2, 4.70 (1998).

The Board further notes that the medical evidence of record 
does not contain information relating to the evaluation of 
the veteran's service-connected disability of the right knee 
in light of the holding by the Court that, when a Diagnostic 
Code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Diagnostic Codes 5260 and 5261, which are applicable to the 
veteran's left knee disorder, are predicated on range of 
motion and require consideration of functional loss due to 
pain on use.  Accordingly, the Board finds that the Court's 
decision in DeLuca is applicable to the case at hand.  See 
also Johnson v. Brown, 9 Vet. App. 7 (1996).

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom she 
has received treatment for her 
musculoskeletal complaints since her 
separation from service.

2. Next, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and severity of her 
service-connected right knee 
disability and the nature and etiology 
of any demonstrable rheumatoid 
arthritis, left knee, ankle, and hip 
disorders.  The veteran's claims 
folder and a separate copy of this 
remand should be made available to the 
examiner, the receipt of which should 
be acknowledged in the examination 
report.  Before evaluating the 
veteran, the examiner should carefully 
review the claims folder so that all 
disability may be viewed in relations 
to its history.  All indicated tests, 
including X-rays or imaging studies, 
must be accomplished.  If necessary, 
any additional examinations should be 
scheduled, as recommended by the 
orthopedic examiner.  The examiner is 
requested to respond to the following:

a. With respect to examination of the 
service-connected right knee, the 
examiner should comment on the 
functional limitations, if any, in 
light of the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59, 
noting whether there is weakened 
movement, excess fatigability, or 
incoordination.  Also, if the 
veteran is found to have loss of 
knee motion, the examiner should 
specifically report the degree of 
any additional range of motion loss 
due to any weakened movement, excess 
fatigability, incoordination, or 
pain on movement, and comment on how 
and to what extent these 
manifestations affect the veteran.  
If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.  
With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the right knee joint, 
the presence and degree of, or 
absence of, muscle atrophy 
attributable to the service 
connected right knee disability, the 
presence or absence of any changes 
in the condition of the skin 
indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  The 
examiner should provide an opinion 
as to whether the veteran's 
subjective complaints are in 
proportion to and consistent with 
the objective examination findings 
and any diagnostic testing.

b. With respect to the veterans claims 
of entitlement to service connection 
for rheumatoid arthritis, left knee, 
ankle, and hip disorders, the 
examiner is requested to determine 
if any such disabilities are shown 
by objective findings.  All 
symptoms, to include pain, should be 
associated with a diagnosis.  The 
examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any identified rheumatoid arthritis 
or left knee, ankle, or hip 
pathology is etiologically related 
to the complaints and findings noted 
during service or whether it is 
proximately due to or the result of, 
or aggravated by the veteran's 
service-connected chondromalacia of 
the right patella.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  A comprehensive 
report which addresses the 
aforementioned, should be provided and 
associated with the claims folder.

3. The RO should then review the record.  If 
the examination report is not responsive 
to the Board's instructions, it must be 
returned to the examiner as inadequate.

4. The remaining claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  If the veteran's claims 
remain in a denied status, she and her 
representative should be provided with a 
supplemental statement of the case, which 
includes all applicable laws and 
regulations and a full discussion of 
action taken on such claims, consistent 
with the Courts instructions in Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until she is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
